DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31 2022 has been entered.
 Receipt of Arguments/Remarks filed on May 31 2022 is acknowledged. Claims 8-12 and 16 were/stand cancelled. Claims 1-2 and 17-18 were amended. Claims 20-21 were added. Claims 1-7, 13-15 and 17-21 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The declaration under 37 CFR 1.132 filed May 31 2022 is sufficient to overcome the rejection of claims 1, 7-14 and 16-17 based upon Posadowska et al. in view of Cheng et al. as evidenced by Chen et al. and Reinholz et al.,  the rejection of claims 1-17 based upon Posadowska et al. in view of Cheng et al. and in further view of Long and the rejection of claims 1, 7-14, 16-17 and 19 based on Posadowska et al. in view of Cheng  et al. and in further view of Ashton.
The declaration establishes that the combination of testosterone or dihydroxytestosterone (stanolone) in combination with an alendronate is synergistic.  Since Posadowska et al. does not teach the claimed combination, the declaration is sufficient to establish the claimed combination is unexpected and unobvious.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species of biodegradable polymer, species of androgen receptor agonist and bisphosphonate , as set forth in the Office action mailed on April 23 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 23 2021 is withdrawn.  Claim 15, directed to species of polymer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the declaration under Rule 132 filed May 31 2022 is sufficient to establish the unexpectedness and unobviousness of the claimed combination of testosterone or dihydrotestosterone (stanolone) with an alendronate.  Since the combination is synergistic as attested to in the declaration and the prior art does not expressly teach the combination, the declaration is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616